ITEMID: 001-111212
LANGUAGEISOCODE: ENG
RESPONDENT: BGR
BRANCH: ADMISSIBILITY
DATE: 2012
DOCNAME: KRASTEV v. BULGARIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: David Thór Björgvinsson;George Nicolaou;Lech Garlicki;Nebojša Vučinić;Päivi Hirvelä;Vincent A. De Gaetano;Zdravka Kalaydjieva
TEXT: 1. The applicant, Mr Krastyo Damyanov Krastev, is a Bulgarian national who was born in 1934 and lives in Sinyo Bardo. The Bulgarian Government (“the Government”) were represented by their Agent, Mrs N. Nikolova, of the Ministry of Justice.
2. The facts of the case, as submitted by the parties, may be summarised as follows.
3. On an unspecified date in 2003 the applicant, a doctor, lodged a private criminal complaint against V.V. with the Mezdra District Court. The applicant claimed that V.V. had publicly defamed him by saying that the applicant had administered the wrong medicine to V.V.’s mother and that she had died as a result. The applicant also lodged a civil action for compensation for non-pecuniary damage which he claimed he had suffered.
4. By a judgment of 9 November 2004 the court acquitted V.V. and dismissed the applicant’s civil action, finding that the defendant had publicly stated that the applicant had given an unspecified medicine to his mother and had failed to inform him of its nature. The court noted that this statement did not contain any accusation that the applicant had caused the death of the defendant’s mother.
5. The judgment was pronounced publicly in the presence of the applicant and his counsel. The court noted that it was subject to appeal within a fifteen-day period following its pronouncement. The court further noted that in case of an appeal a hearing before the Vratza Regional Court was to be held on 20 January 2005. The judgment was pronounced without reasons, which were to be delivered later.
6. The applicant alleged that on several occasions he checked at the court’s registry in order to determine whether the reasons for the judgment had been delivered, but to no avail. It appears that on 17 December 2004 the applicant brought the issue to the attention of the president of the court by submitting a written request to be served with the reasons.
7. On 29 December 2004 the applicant obtained the reasons.
8. On 4 January 2005 the applicant filed an appeal against the judgment. In a decision of 5 January 2005 the Mezdra District Court returned the appeal to the applicant as having been submitted after the expiry of the fifteen-day time-limit.
9. The applicant’s appeal against this decision was dismissed by the Vratza Regional Court on 22 March 2005. The court stated that the deadline for lodging an appeal had been 24 November 2004. It noted that the timelimit for delivering the reasons was not related to the one for lodging an appeal. The court concluded that the belated delivery of the reasons had not impaired the applicant’s right to make an effective appeal, as he could have lodged an appeal and presented additional arguments at a later stage.
10. At the relevant time, an appeal was to be lodged with the firstinstance court within fifteen days of the pronouncement of the judgment (Article 318 of the Code of Criminal Procedure 1974). The court would check whether the appeal satisfied the procedural requirements and, if so, send it to the court of appeal (Article 332).
11. The appeal against the judgment might be detailed, containing specific grounds for contesting the judgment, or open-ended (бланкетна жалба). In substance, an open-ended appeal might contain only a declaration that the first-instance judgment was wrong (реш. на ВтАС № 165 от 24.19.2009 по в.н.о.х. д. № 101/2009 г., and реш. № 135 от 1.07.2005 г. ВтАС по в. н. о. х. д. № 139/2005 г., н. о.). The practice of submitting open-ended appeals in criminal cases was, and continues to be, common in Bulgaria (see, among many others, реш. от 11.11.2004 г. на ВтАС по в.н.о.х.д. № 240/2004 г. н.о.; реш. № 24 от 12.03.2005 г. на ВтАС по в. н. о. х. д. № 3/2005 г., н. о.; and реш. от 28.09.2010 по в.н.о.х.д № 255/2010 на АС Варна).
12. Until the hearing and regardless of whether a detailed appeal or an open-ended appeal was filed, the appellant could submit additional written pleadings in order to supplement his appeal (Article 319 § 3 of the 1974 Code, реш. от 13.07.2004 г. на ВтАС по в. н. о. х. д. № 113/2004 г., н. о.).
13. The court of appeal was obliged to examine the lawfulness and the correctness of the entire judgment, regardless of the grounds of appeal specified by the parties (Article 313 § 1 of the 1974 Code). This state of affairs was valid even when, in the case of an open-ended appeal, the appellant did not supplement the appeal with additional arguments (реш. от 16.04.2004 г. на ВнАС по в.н.д. № 312/2003, н. о.; реш. от 18.01.2005 г. на ВтАС по в. н. о. х. д. № 234/2004 г., н. о.; and реш. от 18.05.2009 по в.н.ч.х.д. № 247/2009 на ОС Пазарджик).
14. The above-mentioned provisions were reproduced almost verbatim in the new Code of Criminal Procedure 2005 (“the 2005 Code”) (Articles 314 § 1, 319, 320 § 3).
15. At the relevant time, in factually or legally complex cases the reasons for the judgment could be delivered after the judgment but not later than fifteen days following its pronouncement (Article 306 of the 1974 Code).
16. According to the case-law of the Supreme Court of Cassation, the periods for lodging an appeal and for delivering the reasons for a judgment run independently and each party to the proceedings is duty-bound to observe the time-limit for lodging an appeal. This is so because the party could file an appeal and supplement it with additional arguments once the reasons for the judgment were delivered (реш. на ВКС № 664 от 13.12.2004 по н. д. № 326/2004 г., III н. о.).
17. Pursuant to the 2005 Code, the reasons for the judgment may be delivered after the judgment but not later than fifteen days following its pronouncement. In factually or legally complex cases the reasons for the judgment may be delivered within thirty days after its pronouncement (Article 308).
